Citation Nr: 1743449	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-31 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether the substantive appeal received December 29, 2008 in response to the May 2008 statement of the case (SOC) was timely.

2. Entitlement to service connection for tingling/numbness of upper extremities, also claimed as peripheral neuropathy.

3. Entitlement to service connection for tingling/numbness of lower extremities, also claimed as peripheral neuropathy.

4. Entitlement to service connection for muscle tension headaches.

5. Entitlement to service connection for aching joints, also claimed as crepitus.

6. Entitlement to service connection for hand tremors.

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD) from November 15, 2004 to July 25, 2010, in excess of 50 percent for the period starting July 26, 2010 and ending August 2, 2016, and in excess of 70 percent for the period starting August 3, 2016.

9. Entitlement to an earlier effective date of November 15, 2004 for tinnitus.


REPRESENTATION

Veteran represented by:	Kathleen Day, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to July 1988 and January 1989 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.

The issues of entitlement to service connection for tingling/numbness of upper extremities; service connection for tingling/numbness of lower extremities; service connection for muscle tension headaches; service connection for aching joints; service connection for hand tremors; service connection for bilateral hearing loss; a rating in excess of 30 percent for PTSD from November 15, 2004 to July 25, 2010, in excess of 50 percent from July 26, 2010 to August 2, 2016, and in excess of 70 percent for the period starting August 3, 2016; and, an earlier effective date of November 15, 2004 for tinnitus are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

The AOJ issued a statement of the case (SOC) on May 2, 2008, and the Veteran's VA Form 9 appealing this SOC, received December 29, 2008, is timely.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the substantive appeal of the May 2008 SOC is deemed timely. 38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 3.102, 19.32, 20.202, 20.300, 20.302 (2016). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

In order for the Board to have jurisdiction to review the denial of a claim, a timely substantive appeal must be received.  To initiate an appeal, a written notice of disagreement (NOD) must be received within one year of notification of the AOJ's rating decision denying the claim.  The AOJ subsequently issues an SOC on the matters appealed.  To perfect an appeal, a properly completed VA Form 9 (Appeal to the Board of Veterans' Appeals), or correspondence containing the requisite information, must be received within 60 days of the date of the SOC or within the remainder of the one-year period of the date of the rating decision being appealed, whichever is later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  The AOJ may close the case for failure to respond after receipt of the SOC, but a determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board. See 38 C.F.R. 19.32; 20.101(d); 38 U.S.C.A. § 7105(d).

Analysis

In this case, the AOJ issued a rating decision on November 15, 2006 that granted entitlement to service connection for PTSD with an evaluation of 30 percent, effective November 15, 2004, and denied service connection for bilateral hearing loss, tinnitus, muscle tension headaches, hand tremors, crepitus of joints, tingling/numbness of upper extremities and tingling/numbness of lower extremities.  The Veteran timely filed his NOD that was received on January 26, 2007.  The AOJ sent the Veteran an SOC on May 2, 2008.  The Veteran completed and signed a VA Form 9 dated June 19, 2008, but it was received by the AOJ on December 29, 2008.  The AOJ found that this VA Form 9 was not timely filed.  The Veteran initiated appellate review of the AOJ's determination in an October 2009 NOD.

The Veteran contends that the VA Form 9 was mailed via certified mail by his representative on June 19, 2008.  He attested to this at his June 2017 videoconference hearing before the undersigned VLJ.  The Veteran believes that his appeal was shredded or otherwise lost and submitted articles from the internet pertaining to an October 2008 shredding incident at the VARO in Detroit, Michigan. See October 2012 Web Documents.  The Veteran's representative also stated that the Veteran called the VA to make sure his VA Form 9 was timely filed.  He reported that an individual acknowledged that the form had been timely filed so he disposed of the tracking document.  There was no report of contact from this call associated with the claims file.

In furtherance of his appeal of the AOJ's timeliness determination, the Veteran submitted polygraph results in June 2017.  According to the examination report, a pre-test interview was conducted and the circumstances surrounding a letter the Veteran sent to VA was discussed.  During the pre-test interview, the Veteran advised that he received a letter from VA that indicated that he had to respond within an allotted time period and that he promptly responded as the letter requested.  He then stated that he received a letter some time later indicating that his benefits had been denied for failure to respond to the previous letter.  During the examination, the Veteran was asked the following questions: Did you fail to respond to the letter from the Veteran's Administration within a specific time frame to prevent your claim from being dismissed? Did you lie about responding to the letter from the Veteran's Administration within the allotted time frame? Did you intentionally lie about verifying that the Veteran's Administration had received your response letter within the allotted time frame?  The Veteran responded "no" to all three questions and the polygraph scores were all in the range showing "No Deception Indicated."  

A substantive appeal is not a jurisdictional requirement, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly, where appropriate. Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Veteran has provided persuasive evidence demonstrating that he made an attempt to file his substantive appeal prior to the expiration of the time period, and for reasons that remain unclear, the appeal was not made part of his claims file or acted upon by VA until December 2008.  In affording the Veteran the benefit of the doubt, the Board finds that the waiver of timeliness in the filing of the substantive appeal is warranted in this case.  Accordingly, the Veteran's substantive appeal dated June 19, 2008 and received December 29, 2008 is deemed timely.


ORDER

The substantive appeal received December 29, 2008, in response to the May 2008 statement of the case, is deemed timely.  The appeal is granted to this extent only.


REMAND

As a result of the Board's determination that the Veteran's substantive appeal received in December 2008 is timely, the Board takes jurisdiction over the Veteran's claims for service connection for tingling/numbness of upper extremities, tingling/numbness of lower extremities, muscle tension headaches, aching joints and hand tremors for the limited purpose of remanding these claims back to the AOJ for additional development and subsequent readjudication on the merits.  Regarding the Veteran's claim for an earlier effective date for tinnitus, this is a "downstream" issue as a result of the Board's timeliness determination and must be adjudicated by the AOJ on remand.  

The Veteran's PTSD claim was granted and assigned a 30 percent rating in the November 2006 rating decision.  The Veteran's January 2007 NOD disagreed with the November 2006 rating decision.  However, the AOJ never issued an SOC for the PTSD claim, and the Veteran is presumed to be seeking the maximum benefit allowable under the law. See AB v. Brown, 6 Vet. App. 36 (1993).  Accordingly, the Board takes jurisdiction over the Veteran's initial increased rating claim for PTSD for the sole purpose of remanding for issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Similarly, the Veteran's bilateral hearing loss claim was denied in the November 2006 rating decision but no SOC has been issued in relation to this claim.  The Board takes jurisdiction over the bilateral hearing loss claim for the sole purpose of remanding for issuance of an SOC. See Manlincon, 12 Vet. App. at 240.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Houston VA Medical Center, and associate them with the claims file or virtual record.

2. As the issues of service connection for tingling/numbness of upper extremities, tingling/numbness of lower extremities, muscle tension headaches, aching joints and hand tremors were previously denied for lack of new and material evidence, conduct additional development, including scheduling the Veteran for any VA examinations that may be deemed necessary. 

3. Provide the Veteran an SOC concerning the initial increase rating claim for PTSD and the denial of the bilateral hearing loss claim.  The SOC must instruct the Veteran to file a substantive appeal in response to the SOC to complete the steps necessary to perfect his appeal of these claims to the Board. 

4. In light of the Board's determination that the December 29, 2008 substantive appeal is timely, adjudicate the Veteran's claim for an earlier effective date of November 15, 2004 for tinnitus.

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated.  If any claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


